Claims 1, 11, 16 and 21 have been amended.
Claims 5-10, 15-20 and 22 have been cancelled. (Please refer to Interview Summary for cancellation of claims 6-9, 16-19, and 22 and indication of the same in an Examiners amendment).
Claims 1-4, 11-14 and 21 are allowed.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection for claims 1-4, 11-14 and 21 has been overcome based on claim amendments.
Applicants arguments field on12/18/2020 regarding the limitation: “…determining by the terminal device… not to send a RRC connection request…when the control plane scheme is barred” are persuasive.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was approved in a telephone conservation and confirmed via an email by Mr. 
    PNG
    media_image1.png
    3
    2
    media_image1.png
    Greyscale
Gregg Jansen on 3/10/2021.
The application has been amended as follows:
Claims 6-9, 16-19, and 22 have been cancelled as shown in the Examiners-amendments-16145767.pdf document attached.

REASON FOR ALOWANCE
The following is an examiner’s statement of reasons for allowance: The following underlined claim limitation applicable to independent claims 1, 11 and 21 is not disclosed by any prior art: “…determining, by the terminal device, based on the barred service type and the transmission scheme type that is barred, not to send a radio resource control (RRC) connection request to the access network device when the control plane scheme is barred”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest prior art:
Fong (US20140128029A1) discloses at paragraphs 43-47, that the mobile device receives Extended access barring and the configuration information from the network…the mobile device acquires EAB configuration information before attempting radio resource control (RRC) connection establishment. That is Fong discloses that the mobile device sends a RRC request to the network, despite receiving the EAB configuration, so Fong does not disclose that the UE actively determines not to send RRC request based on the EAB, hence Fong does not disclose: “…determining, by the terminal device, based on the barred service type and the transmission scheme type that is barred, not to send a radio resource control (RRC) connection request to the access network device when the control plane scheme is barred”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEEPA BELUR/Primary Examiner, Art Unit 2472